Citation Nr: 0630039	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 decision of 
the Department of Veterans Affairs (VA) Vocational and 
Rehabilitation Counseling Division (VR&C) located in Denver, 
Colorado, which denied the veteran's application for 
Vocational Rehabilitation and Employment services.  An 
administrative review, conducted in November 2003, confirmed 
the denial of the veteran's claim for vocational 
rehabilitation training.  The veteran perfected a timely 
appeal of that determination to the Board.  

On July 7, 2005, the veteran appeared at the Denver, Colorado 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  In August 2005, the veteran submitted additional 
evidence to the Board, accompanied by a waiver of initial RO 
review of such evidence.  See generally, 38 C.F.R. § 20.1304 
(2005).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Service connection is currently in effect for sleep 
apnea, evaluated as 50 percent disabling; Meniere's syndrome 
with tinnitus and hearing loss, evaluated as 30 percent 
disabling; dermatitis, evaluated as 10 percent disabling; and 
residuals , fracture of the left foot, evaluated as 0 percent 
disabling.  A combined disability evaluation of 70 percent 
has been in effect since January 1, 2001.  

3.  The veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; and 
he does not have an employment handicap.  


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits, under Chapter 31 of Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.51 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The United States Court of Veterans Claims (Court) has held 
that VA's duties to notify and assist contained in the VCAA 
are not applicable to cases involving the waiver of recovery 
of overpayment because these matters are governed by Chapter 
53 of the code rather than Chapter 51.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  It follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are applicable in this claim.  Id.  


II.  Factual background.

The record indicates that the veteran was discharged from 
active duty in December 2000.  The veteran's claim for 
service connection (VA Form 21-526) was received in January 
2001.  By a rating action in February 2002, the RO 
established service connection for sleep apnea, evaluated as 
50 percent disabling; Meniere's syndrome with tinnitus and 
hearing loss, evaluated as 30 percent disabling; dermatitis, 
evaluated as 10 percent disabling; and residuals, fracture of 
the left foot, evaluated as 0 percent disabling.  The 
combined disability evaluation for these disorders is 70 
percent, effective January 1, 2001.  

Received in December 2002 was the Veteran's Application for 
Vocational Rehabilitation (VA Form 28-1900).  On his 
application, the veteran indicated that he was currently 
employed full time with Hewlett-Packard; in that position, he 
provides telephone support to customers by directing them to 
specialists.  The veteran indicated that he was seeking VR 
services because he wants to obtain a bachelor's degree in 
order to ensure his ability to obtain and maintain a 
position.  

In March 2003, the veteran completed a VA Form 28-1902, 
"Counseling Record-Personal Information," and filed other 
materials in support of his claim of entitlement to 
vocational rehabilitation training.  On the Counseling 
Record, he reported that he wished to obtain a higher degree 
in computer technologies.  He also indicated that he had 
attended the University of Maryland, Prince Sultan, Saudi 
Arabia, in February 1999; he noted that he had taken some 
Microsoft classes.  Submitted in support of the application 
was a copy of a school transcript, which showed that an 
Aerospace Management Certificate was issued in January 1992; 
the transcript also noted that the veteran was awarded an 
Associate Degree in July 1994.  

Also submitted in support of the veteran's claim was a 
statement from the veteran's supervisor at Hewlett-Packard, 
C.B., dated in March 2003, indicating that the veteran worked 
in the capacity of a Technical Account Manager; in that 
capacity, the veteran received customer calls and routed them 
to technical experts appropriate for the issue or outage.  
C.B. noted that the veteran's position demanded a great deal 
of technical expertise, and the more technical expertise a 
Technical Account Manager had, the better equipped he or she 
is for the day to day responsibilities of the job.  C.B. 
further stated that the veteran's job security and prospects 
for promotion within the industry would be greatly enhanced 
by a formal education and degree in a technical area.  C.B. 
explained that the veteran's current position was by no means 
secure, and he would be wise to complete his education to 
better ensure his continued employment at Hewlett-Packard 
company, and his future prospects for meaningful work.  

In a Counseling Record-Narrative Report (VA Form 28-1902b), 
dated in March 2003, the VR&C noted that the veteran was 
working full-time as a Technical Account Manager for Hewlett-
Packard, earning $63,300 per year, $5,275 per month.  It was 
noted that the veteran qualified for that technical position 
soon after his military discharge in January 2001, and he had 
maintained that position for over two years.  The veteran 
indicated that he used only one sick-day per month.  The 
counseling psychologist noted that the veteran's medical 
condition was currently stable; he took medications as needed 
for sleep apnea and hypertension.  The Counseling 
psychologist noted that the veteran learned several languages 
at the Army's Monterey Language School, and he had received 
on-and-off training in Microsoft computer courses in the Air 
Force and at the University of Maryland.  He earned a 
certificate in Aerospace Management.  He graduated with above 
average progress with an Associate degree in Intelligence 
Collection for the Community College of the Air Force in 
1994.  It was further noted that his training includes NCO 
leadership, USAF specialty internship, and OJT and staff 
development.  The veteran indicated that he wanted to go back 
to school to hedge against job loss; job loss was not 
threatened, but the industry was slowing down.  

The report noted that the veteran complained of excessive 
computer use and eye strain at work, but also indicated that 
his disabilities were well-controlled with diet and exercise.  
The counseling psychologist further noted that the veteran 
had combined rating of 70 percent for his multiple service-
connected disabilities, which included sleep apnea and 
Meniere's syndrome, which advserly affects his balance.  It 
was noted that the veteran uses a breathing machine and 
thereby obtains good rest.  His skin condition was maintained 
and his hypertension was controlled.  He also indicated that 
he could receive accommodation from his employer if asked.  
The Counseling psychologist noted that the veteran's 
impairment consisted of physical restrictions in prolonged 
computer and telephone use and stress causing headaches; 
however, he determined that the veteran had adjusted to and 
had overcame his impairment by stable and continuing 
employment.  Therefore, it was determined that he had well-
developed skills and pattern of abilities in computer 
subjects during the evaluation; his service-connected 
disabilities formed part of the impairment.  The VR&C stated 
that an employment handicap could not be justified under 
38 C.F.R. § 21.51.  

Of record is a medical statement from Dr. Daniel C. King, 
dated in April 2003, indicating that the veteran suffers from 
Meniere's disease, which is a chronic and relapsing form of 
vertigo, which may to an extent be controlled, but cannot be 
cured.  Dr. King noted that progression of the disease is 
characterized by episodes of severe dizziness which may be 
aggravated by movement and is associated with progressive 
hearing loss; he further noted that some people with 
Meniere's disease become totally deaf.  Dr. King advised the 
veteran, in considering future employment, to focus on 
careers that emphasize thought and do not rely on auditory or 
verbal skills.  

At his personal hearing in July 2005, the veteran testified 
that the disability that predominantly affects his ability to 
maintain employment was the Meniere's syndrome and tinnitus.  
The veteran indicated that he only received a diagnosis of 
Meniere's disease shortly before he started working.  The 
veteran related that he worked from home on a computer 
anywhere from 8 to 10 hours a day; his position consisted of 
trouble shooting for local IT customers for Hewlett-Packard 
Company.  The veteran noted that his job is very stressful.  
The veteran reported that his treatment included exercise, 
diet, and medications; he was currently taking 2 different 
medications for his Meniere's disease.  The veteran also 
reported that he was unable to consume caffeine and alcohol, 
and he was on a strict exercise regimen.  The veteran 
indicated that he experienced severe acute attacks of 
Meniere's approximately every six months.  The veteran 
explained that his hypertension was a bigger trigger of his 
Meniere's disease.  The veteran stated that he was referred 
to an ear specialist who told him that that people with 
Meniere's disease shouldn't do high stress work.  The veteran 
testified that his condition was progressively getting worse; 
he noted that when he has an attack, he does not recover as 
fully as he used to.  The veteran also testified that the 
sleep apnea and Meniere's disease were interrelated; that is, 
when a person fails to get a full night's sleep, he or she 
becomes more susceptible to a weakened state.  It was argued 
that the veteran's total disability picture impairs his 
ability to maintain his stamina and, in turn, he has 
difficulty maintaining employment.  The veteran indicated 
that he needed to get into a job which is more flexible and 
more self-directive, in which he would not be subject to high 
stress.  

Received in August 2005 was a statement from Dr. Cameron 
Shaw, dated in July 2005, indicating that the veteran has 
been diagnosed with Meniere's disease, which is a chronic, 
relapsing condition that causes vertigo, pressure in the ear, 
hearing loss, fluctuation, and tinnitus.  Dr. Shaw noted 
that, in his current work environment as a technical support 
engineer, there is excessive stress in day-to-day activities 
to maintain satisfactory or even superior job performance.  
Dr. Shaw reported that the veteran has experienced an 
increase in the level and severity of the attacks of 
Meniere's disease, brought on by the level of stress and 
activity of his job; as such, it is more and more difficult 
to maintain the level of productivity and effectiveness in 
his job position without suffering increasingly frequent and 
severe Meniere attacks.  Dr. Shaw stated that the veteran 
should pursue a different lifestyle and job, one that would 
have a reduced amount of day-to-day stress, thereby making 
his performance easier to obtain without increasing the 
effects of his Meniere's disease.  Dr. Shaw stated that it 
was his professional opinion that the veteran's current job 
description was definitely having an adverse effect on his 
Meniere's disease.  


III.  Legal Analysis.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with his 
or her his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law pertinently provides 
that an "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his or 
her control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f) (2) (i) & (iii).  

Throughout this appeal, the veteran has been employed as a 
Technical Account Manager, a responsible job, for which he is 
compensated with a salary of $63,300.00 per year.  In his 
counseling record-narrative report, dated in March 2003, the 
veteran indicated that he used only one sick-day per month.  
Moreover, the veteran does not report that his service-
connected disabilities currently compromise his ability to 
perform his position.  Instead, the veteran maintains that it 
could do so in the future.  With regard to the veteran's fear 
that he would not be able to continue being employed in this 
position in the future, the Board notes that he is currently 
working, and that his service-connected disabilities do not 
preclude his ability to do so.  Moreover, the Board cannot 
speculate as to what might occur in the future, and instead 
must adjudicate the veteran's appeal based on the current 
record.  

The VR&C counselor found that the veteran had an impairment 
of employability, but that he had overcome the effects of 
such impairment and did not have an employment handicap.  
This determination was based, in part, on the veteran's 
documented physical limitations, his employment history and 
experience, his educational achievement, and his current 
employment in a position that was consistent with his 
interests, aptitude and abilities.  See 38 C.F.R. § 21.51(c) 
(4) (i).

Simply stated, the Board acknowledges that, without question, 
the veteran's service-connected disabilities, for which he 
receives a combined 70 percent disability rating, constitute 
an impairment to employment.  The Board finds, however, that 
pursuant to regulations, where, as here, a veteran has 
overcome the effects of impairment of unemployability through 
employment in an occupation that is consistent with his 
pattern of abilities, aptitudes, and interests, and he is 
successfully maintaining that employment, then a veteran does 
not have an "employment handicap."  38 C.F.R. § 21.51(f) (2) 
(iii).  

In reaching this determination, the Board is cognizant of the 
veteran's desire to attain a Bachelor's degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment, 
and indeed, is doing so.  

As the record stands, there is an opinion from Dr. Shaw that 
the veteran should pursue a different lifestyle and job, one 
that would have a reduced amount of day-to-day stress, 
thereby making his performance easier to obtain without 
increasing the effects of his Meniere's disease.  Although at 
first blush these statements may appear compelling, upon 
closer analysis, they are in fact, speculative at best.  It 
is noted in that regard that in Bloom v. West, 12 Vet. App. 
185 (1999), the Court held that a physician's opinion that 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative".  The Board believes that the opinion of the VA 
counseling psychologist indicating that the veteran does not 
have an employment handicap is more probative, as it is based 
on an interview with the veteran, as well as a review of his 
medical records and with consideration of all his 
disabilities.  

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Title 38, United States Code, Chapter 31, have not been met.  
In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Inasmuch as the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied.  


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


